Citation Nr: 1534962	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-16 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for shin splints.

3.  Entitlement to service connection for urolithiasis (claimed as kidney stones), to include as due hypertension.

4.  Entitlement to service connection for partial blindness.

5.  Entitlement to a rating in excess of 20 percent for a muscle group VIII injury of the right hand.

6.  Entitlement to a compensable rating for erectile dysfunction.

7.  Entitlement to a compensable rating for a temporomandibular joint (TMJ) disability.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 2001.

These matters initially came before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2015, the Veteran testified before the undersigned Veteran Law Judge, at a hearing at the RO.  A transcript of that hearing is of record.

The issues of entitlement to service connection for shin splints and urolithiasis and the claims of entitlement to an increased rating for residuals of an injury to muscle group VIII of the right hand are REMANDED to the Agency of Original Jurisdiction.



FINDINGS OF FACT

1.  On May 5, 2015, prior to the promulgation of a decision in the appeal, the appellant withdrew the appeal of the claim for entitlement to service connection for partial blindness.

2.  Obstructive sleep apnea is etiologically related to the Veteran's active service.  

3.  Throughout the period of the appeal, the Veteran's service-connected erectile dysfunction has not been manifested by penile deformity.

4.  Throughout the period of the appeal, the Veteran's TMJ disability has not been manifest by lateral excursion of 4 millimeters or less, or inter-incisal range of motion of 40 millimeters or less and has not resulted in additional functional loss or painful motion at any time during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for partial blindness have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  Obstructive sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2014).

4.  The criteria for a compensable rating for a TMJ disability are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.150, Code 9905 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

At the May 2015 Board hearing, the Veteran affirmatively stated that he wanted to withdraw the claim for entitlement to service connection for partial blindness.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2014).  Withdrawal may be made by the claimant or the authorized representative.  38 C.F.R. § 20.204(c) (2014).

As a result of the claimant's withdraw of the claim, no allegation of error of fact or law remains before the Board for consideration with regard to that claim.  Therefore, the Board finds that the claimant has withdrawn the appeal of the claim for entitlement to service connection for partial blindness and Board does not have jurisdiction to review that claim.  Therefore, it is dismissed.

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.   38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in March 2006 and February 2007 letters.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent March 2009 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations concerning the Veteran's increased rating claims for erectile dysfunction October 2006 and TMJ disability in July 2006.
 
Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for Obstructive Sleep Apnea

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

The Veteran asserts that obstructive sleep apnea (OSA) had its onset during active service.  Initially, the Board notes that there is no diagnosis of OSA in the Veteran's service medical records.  However, the Board notes that during the Veteran's June 2001 retirement physical examination, the Veteran reported that he had started to have to take naps since January 2001 and that previously, he had never needed naps.  The examining physician noted that increased fatigue may have been due to a thyroid disorder or anemia.

A May 2005 VA treatment record shows that the Veteran requested a sleep study.  He reported that he was snoring very loud and that he and his spouse had not slept in the same bed since 1999.  The Veteran then underwent a sleep study and was diagnosed with OSA.

A July 2005 VA treatment note shows additional examinations indicated that the Veteran's OSA was mild without significant incidences of arousal activity, limited oxygen reduction, limited pura apnea, and minimal effect of sleeping architecture.  He was also diagnosed with moderate heroic snoring. 

A September 2011 statement submitted by the Veteran's son indicated that the son remembered his father and mother sleeping in separate bedrooms beginning in 1999 due to the Veteran's snoring.

A September 2011 letter was submitted by the Veteran's treating service department physician.  The letter noted that the Veteran's medical records were reviewed and that the Veteran's weight from 2001 to 2005 which was around the time that his OSA was medically diagnosed in 2005, ranged from 182 pounds to 196 pounds.  The physician noted that there were no reports of suggested snoring or daytime sleepiness predating 2005.  There were notes in 2005 where the Veteran reported symptoms of snoring, waking one to two times per night, daytime somnolence, and the issue of not sleeping in the same room with his wife.  The examiner then reported that based on a review of the record, that the Veteran probably had sleep apnea prior to a formal diagnosis in 2005.  The major evidence that suggested that conclusion was noted by the physician as the report that he and his wife had not slept in the same bedroom since 1999 due to his snoring.  Since snoring is often a condition of OSA, and since 1999 preceded the Veteran's retirement in 2001, the physician reported that it was quite possible that the Veteran had OSA prior to retirement.  The physician also reported that had the Veteran gained as significant amount of weight between 2001 and 2005, then the OSA would most likely have been found to be due to that weight gain.  However, since there was only a 10 pound weight difference between his weight at separation and his official OSA diagnosis in 2005, OSA could not be attributed to weight gain.  Therefore, while the physician reported that it was not possible to state definitely that the Veteran had OSA while on active duty, the physician still surmised that it is more plausible that the Veteran had OSA prior to separation.

The Board finds that the September 2011 service department physician medical opinion of record is adequate because the examiner thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that private physician's opinion to be competent, credible, and persuasive.

The Board finds that the Veteran has asserted that sleep apnea had its onset during his active service and a service department treatment provider has competently opined that it was more plausible that the Veteran's sleep apnea onset during active service.  Further, the Veteran has provided a lay statement from his son that stated he remembers his father, the Veteran, and mother sleeping in separate rooms beginning in 1999 due to snoring.  The Board also finds it significant that during the Veteran's separation examination he reported an onset of daytime fatigue that forced him to take naps during the day, which had never occurred before.  The September 2011 opinion provided by the Veteran's primary treatment provider and the lay statements of record are the most probative evidence of record.

Accordingly, the Board finds that the evidence supports the claim and entitlement to service connection for sleep apnea is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Increased Rating for Erectile Dysfunction

The Veteran is assigned a 0 percent rating for erectile dysfunction pursuant to 38 C.F.R. § 4.155b, Diagnostic Code 7522 (2014).

Erectile dysfunction is not specifically listed in the rating schedule.  The most closely aligned rating criteria for the disability are found in Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350. 38 C.F.R. § 4.115b (2014).  In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2014).  In this case, that means that, for a compensable rating to be assigned, the medical evidence must confirm deformity of the penis with loss of erectile power. 

Here, the Veteran contends that his erectile dysfunction and the resulting sexual difficulties warrant a compensable rating.  The Veteran is currently in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) due to loss of use of a creative organ specifically to compensate him for erectile dysfunction. 

To obtain a compensable rating under Diagnostic Code 7522, deformity of the penis with loss of erectile power must be demonstrated.  In the instant case, it is undisputed that the Veteran has loss of erectile power.  However, the rating criteria also require deformity of the penis to warrant a compensable rating.  The medical evidence in this case is negative for complaints, treatments, or findings of penile deformity.  The Veteran's private and VA treatment records are absent of any indications of penile deformity.

Specifically, an October 2006 VA examination report shows that the Veteran was found to have erectile dysfunction associated with hypertension, specifically due to medication taken to treat the hypertension.  The Veteran was prescribed Levitra for his erectile dysfunction, which he reported seemed to help.  No other abnormalities were reported by the examiner.  

Additionally, during the May 2015 Board hearing before the undersigned, the Veteran only mentioned symptoms of erectile dysfunction and made no references or claims to having a penis deformity.  

The Board has also considered the statements submitted by the Veteran in support of his claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's reports of loss of erectile power are found credible and he has already established service connection for erectile dysfunction.  However, he has not alleged any physical deformity of the penis, as opposed to a functional deficiency of the penis.  No medical professional has identified any deformity of the penis and the Veteran has not submitted any evidence to support a finding that there is any deformity of the penis.

The key factor in establishing entitlement to a compensable rating for erectile dysfunction is to show a penile deformity in addition to loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2014).  Here, the medical evidence in the file does not indicate any deformity of that penis that would entitle the Veteran to a compensable rating for erectile dysfunction.  Moreover, a VA examination performed in October 2006 made no references to a penis abnormality or deformity.  Thus, the preponderance of the evidence is against the claim for a compensable rating for erectile dysfunction.  Therefore, the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating for TMJ

The Veteran is assigned a 0 percent rating for a TMJ disability pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9905 (2014), for limited motion of the temporomandibular articulation.

Under Diagnostic Code 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters or the inter-incisal range is limited to 31 to 40 millimeters; a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 millimeters; a 30 percent rating is contemplated when the inter-incisal range is limited to 11 to 20 millimeters; and a 40 percent rating is assigned when the inter-incisal range is limited to 0 to 10 millimeters.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905 (2014).

Pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2014).

A July 2006 VA examination report shows that the Veteran reported bursts of pain lasting for 30 seconds on the right side of his face and below his ear about 50 millimeters posterior of the ramus border.  The examiner noted that the Veteran had a significant loss of teeth for a 45 year old male.  He was noted to have periodontal disease with fair oral hygiene.  Oral examination revealed a reasonably stable occlusion and very little wear on the teeth.  The maximum opening was 48 millimeters and lateral movement was 25 millimeters.  All movements were noted without hesitation or deviation except his right mandibular movement which showed a 3 millimeters overjet on the right side.  Temporomandibular joint noted little or no joint noises and no discomfort to muscle palpation.  There was no history of pre-auricular pain or difficulty with opening or chewing.  While the examiner noted no review of the Veteran's claims file, it was noted that the area of pain was localized and quite distant (50 millimeters) away from the jaw and joint.  The examiner reported that there was no clinical picture consistent with temporomandibular pathology or dental pathology.  

A March 2007 VA addendum opinion notes that the Veteran's file was reviewed and that the TMJ condition had not worsened since the last rating decision.  Current findings showed the maximal incisal opening was 48 millimeters and the lateral movement was 25 millimeters.  

The Board finds that after a review of the evidence of record that the preponderance of the evidence is against the assignment of a compensable rating for a TMJ disability.  The Board notes that both the July 2006 and March 2007 examination reports showed maximal incisal opening to 48 millimeters and lateral excursion to 25 millimeters which is well beyond the required criteria for a compensable rating of 10 percent.  Moreover, while some occasional pain has been reported by the Veteran, the July 2006 examiner specifically noted that there was no hesitation or deviation of the mandible movement except with right mandibular movement which showed a 3 millimeters overjet on the right side.  Also noted by the examiner was that there were little or no joint noises and no discomfort to muscle palpation of the TMJ with no pain or difficulty chewing.  While the Veteran reported some pain, there was no evidence or reports by the Veteran that the pain or any other functional limitation factor caused any additional loss of motion that would warrant the assignment of a higher rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011), 38 C.F.R. § 4.45 (2014).  Accordingly, the preponderance of the evidence is against a finding that the Veteran's symptoms more nearly approximate the criteria for a compensable rating.

The Board has considered whether a compensable rating is warranted under other potentially applicable Diagnostic Codes.  However, there is no evidence of loss or malunion of the mandible, maxilla, or other bones in the mouth.  Thus, he does not have oral or dental symptoms contemplated by other rating criteria.  38 C.F.R. § 4.150, Codes 9900-9915 (2014).

The Board has considered the statements submitted by the Veteran in support of the claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses, such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Competent evidence concerning the nature and extent of the Veteran's TMJ disability has been provided by the medical personnel who have examined him during the current appeal and who have made pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is rated and required specific measurements conducted by the physician.  The Board finds that evidence is the most persuasive and outweighs the Veteran's statements in support of his claim.

Therefore, the Board concludes that the Veteran does not meet the criteria for an initial compensable rating for a TMJ disability.  As the preponderance of the evidence is against the claim for a compensable rating for TMJ, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2014).  The criteria for an extraschedular rating require a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.

The Board has considered whether one or more of the Veteran's claims for higher ratings for erectile dysfunction and TMJ should be referred for consideration of an extraschedular rating, and has concluded that no such referral is warranted.  The Veteran's symptoms, inability to have an erection, and jaw pain, are fully contemplated by the schedular rating criteria, which provide higher rating for greater levels of impairment.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  The evidence does not show marked interference with employment due to erectile dysfunction, a TMJ disability, or a combination of service-connected disability.  Therefore, referral for consideration of the assignment of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

The appeal of the claim for service connection for partial blindness is dismissed.

Entitlement to service connection for obstructive sleep apnea is granted.  

Entitlement to a compensable rating for erectile dysfunction is denied.

Entitlement to a compensable rating for a TMJ disability is denied.


REMAND

Unfortunately, a remand is required for the Veteran's claim of entitlement to service connection for shin splints and urolithiasis, and the claim of entitlement to an increased rating for residuals of a muscle group VIII injury of the hand.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefits sought, unless no reasonable possibility exists that assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c) (4) (2014).  Assistance includes providing the claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran was not provided a VA examination on the claim of entitlement to service connection for shin splints.  A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran asserts that his diagnosed shin splint disability is related to active service.  Specifically, the Veteran, who served on active duty for 20 years, worked in a supply warehouse that entailed manual labor of loading, pushing, and lifting items.  The Veteran has described wearing high top boots and always working on hard surfaces.  

An October 1999 service medical record shows that the Veteran reported lower leg pain while running and it was initially assessed to be muscular in nature.  Subsequent evaluation showed that the Veteran reported intermittent lower leg pain.  The Veteran was advised to wait to three to four weeks and return for treatment if there was no improvement.  

A May 2005 VA treatment report shows that the Veteran reported left leg shin pain.  X-rays taken showed no stress fractures or periosteal reactions.  

A March 2006 VA treatment report shows that the Veteran reported shin splints on and off for several years which caused him to modify his activities.  

The Board finds that the Veteran has been treated for shin splints during the course of the appeal period and that there is evidence in the October 1999 service medical record that shows he was treated in service for complaints relating to lower leg pain.  Additionally, the Veteran, who is competent to report symptoms of pain, has contended that he has dealt with shin splints for many years.  Finally, because there is no relevant medical nexus opinion associated with the claims file, there is insufficient competent medical evidence to decide the issue of entitlement to service connection for shin splints.  A remand is therefore required to provide an examination to obtain the necessary medical opinion.

With regard to the claim of entitlement to service connection for urolithiasis (claimed as kidney stones) to include as secondary to hypertension, a March 2007 VA examination report shows that the Veteran was diagnosed with hypertension and also had a separate history of kidney stones with passage of a stone in April 2006.  It was noted that the Veteran was first prescribed Maxzide to treat his elevated blood pressure.  The examiner also noted that the Veteran was also prescribed Atenolol, Hydrochlorothiazide, and Lisinopril.  In 2006, it was noted that the Veteran experienced some severe flank pain and was found to have a urolith.  The Veteran was advised to increase fluid intake to avoid dehydration but otherwise was not given any other treatment.  He continued to have some intermittent pain without stone recovery.  The examiner noted that a review of the Veteran's family history revealed that his brother also had kidney stones.  The examiner reported that the etiology of kidney stones was related to inborn errors of metabolism and the tendency to stone formation could be worsened by environmental factors such as dehydration, diet, or alkalization of the urine.  Hypertensive medications would not be particularly be considered a primary cause for stone formation though the selection of appropriate medication and the use of various hypertensives may be modified based upon the Veteran's history.   

Here the Board finds that the March 2007 VA examiner's opinion is incomplete as there was no opinion as to whether the Veteran's use of prescribed medication to treat service-connected hypertension aggravated a urolithiasis condition.  A medical opinion that a disability is not the result of or due to an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Therefore, on remand, a VA examiner must provide a clear opinion not only on the etiology of the urolithiasis condition, but whether the disability was aggravated by the hypertension or hypertensive medication.

With regard to the claim for an increased rating for residuals of injury to middle, ring, and small fingers of the right hand, the Veteran last underwent a VA examination in July 2006, which is more than nine years ago.  Additionally, in testimony provided during the May 2015 Board hearing, the Veteran stated and also demonstrated that he was unable to move his little finger, had decreased strength in his right hand, and also displayed visible tremors when attempting to move the middle, ring, and small fingers of the right hand.  The Veteran also reported that he underwent an operation on one of his fingers in 2013.  Therefore, as the evidence suggests an increase in symptoms since the last VA examination in July 2006 and due the passage of nine years since the previous examination, a more contemporaneous examination is required.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records or private treatment records pertaining to the claimed disabilities and associate them with the claims file.  

2.  Schedule a VA examination, to address the nature and etiology of any current disability of the Veteran's lower extremities to include the shins.  All indicated studies should be performed.  The examiner must review the claim file and should note that review in the report..  In providing the requested opinions, the examiner should specifically consider and discuss the Veteran's contentions, the lay statements of record, the service medical records, and VA and private medical records.  Consideration must also be given to the Veteran's lay statements of experiencing shin splints since service.  Then, please provide an opinion and complete rationale for the following:

(a) Diagnose any current disabilities of the lower extremities.

(b) Is it as likely as not (50 percent probability or greater) that any diagnosed lower extremity disability, to include shin splints, had onset in or is etiologically related to any period of active service, to include to complaints of lower leg pain during service?

2.  Schedule the Veteran for a VA examination to determine the etiology of any urolithiasis condition.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner is requested to set forth all manifestations of the urolithiasis condition in addition to the following:

(a)  Is it is as least as likely as not (50 percent probability or greater) that urolithiasis is related to active service?

(b)  Is it is as least as likely as not (50 percent probability or greater) that urolithiasis is due to or the result of the service-connected hypertension, to include medication prescribed?

(c)  Is it is as least as likely as not (50 percent probability or greater) that urolithiasis has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected hypertension, to include medication prescribed?

3.  Schedule an appropriate VA examination, to address the nature and etiology of any current disability of the right hand, to include residuals of an injury to the middle, ring, and little finger.  All indicated studies should be performed.  The examiner must review the claim file and should note that review in the report.  After the foregoing has been completed, please provide an opinion and complete rationale for the following:

(a)  Describe the current nature and severity of the residuals of the injury to the right hand and affected fingers and classify whether the residuals from the injury are moderately severe or severe.

(b)  All pertinent symptomatology, for Group VIII muscle disability including loss of power, weakness, lowered threshold of fatigue, fatigue-pain, ankylosis of the fingers, impairment of coordination, uncertainty of movement and strength should be noted along with complete description of symptomatology and functional limitation.

4.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


